Citation Nr: 0420823	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  96-26 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder 
secondary to the service-connected left hip disorder.  

2.  Entitlement to an evaluation in excess of 10 percent for 
a left hip disorder.  

3.  Entitlement to a total disability rating based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from July 1987 to July 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In these determinations, the RO denied service 
connection for a back disorder secondary to a service-
connected left hip disorder, established a 10 percent 
evaluation for the left hip disorder, and denied a total 
disability rating based upon individual unemployability 
(TDIU).  The appellant disagreed and this appeal ensued.  In 
July 2003, the Board remanded this case for further 
evidentiary development.  

In his June 1996 substantive appeal, the appellant indicated 
he wanted to testify at a hearing at the RO before a Veterans 
Law Judge.  By letter of June 1996, the RO told the appellant 
it would place his name on the hearing schedule and inform 
him when his case would be heard.  Before the case could be 
heard, the appellant filed another substantive appeal 
indicating he did not want such a hearing, had no additional 
information to provide, and wanted his case considered 
without further delay.  The Board interprets this statement 
as a withdrawal of his earlier request for a hearing.  See 
38 C.F.R. § 20.702(e) (2003).  

The issues of entitlement to an increased evaluation for the 
left hip disability and for TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

As the medical evidence does not reveal a back disorder, such 
a disorder is not related to the appellant's service or to a 
disease of service origin.  


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated during 
active service, nor was it proximately due to or the result 
of a disorder of service origin.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309, 3.310 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. § 
20.101(a) (2003), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.  

The appellant's claim was received in 1994, and there is no 
issue as to provision of a form or instructions for applying 
for the benefit.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§§ 3.150, 3.159(b)(2) (2003).  The United States Court of 
Appeals for Veteran Claims' (Court's) decision in Pelegrini 
v. Principi (Pelegrini II), No. 01-944, U.S. Vet. App. (June 
24, 2004) (granting motion for reconsideration of and 
vacating Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 
412 (2004)), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of  Pelegrini II, the Board finds 
any defect with respect to the VCAA notice requirement in 
this case to be harmless error for the reasons specified 
below.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'  s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed his claim in 1994, the RO sent the 
appellant a letter notifying him of the rating decision in 
September 1995.  Upon his disagreement, the RO sent the 
appellant a November 1995 statement of the case informing him 
of the evidence considered, the legal criteria applicable, 
and the analysis of the claim, including identification of 
elements for which evidence was deficient.  Following further 
adjudication, the RO sent the appellant supplemental 
statements of the case in February and May 1996, and in 
November 2002.  

In an April 2003 letter, the Board sent the appellant a 
letter asking him to identify all relevant evidence he had in 
his possession, from any source.  In July 2003, the Board 
remanded the case for additional evidentiary development, to 
include VA examinations to address the nature of the claimed 
back disorder.  In a November 2003 letter, the RO told the 
appellant of the notice and assistance requirements of the 
VCAA, and specifically what information was in the claims 
file, what information and evidence VA would be responsible 
for obtaining, and VA actions VA would take to assist him in 
obtaining additional evidence.  Upon completion of this 
development, including a VA examination in December 2003, the 
RO issued a March 2004 supplemental statement of the case.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim.  As early as 1995, the 
RO notified him of the need for information or evidence 
concerning the claim.  In response, the appellant identified 
sources of treatment, and records from these sources are 
associated with the claims file.  The appellant has been 
informed of the information and evidence not of record that 
is necessary to substantiate the claim, of the information 
and evidence he was expected to provide, of the information 
and evidence that VA would seek to obtain, and of the need to 
provide any information and evidence in his possession 
pertinent to the claim.  See Pelegrini II, No. 01-944, U.S. 
Vet. App., at 10.  There is no indication that additional 
notification of the types of evidence needed to substantiate 
the claim, or of VA's or the appellant's responsibilities 
with respect to the evidence, is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the claimant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  The evidence of record includes the 
service medical records, VA clinical records, relevant 
private medical records, submissions from the appellant, and 
documentation of efforts to obtain evidence from health care 
sources identified by the appellant.  The appellant has not 
identified any additional VA or private treatment records 
with regard to the claim.  Assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).  The record includes reports 
of VA examinations in March and June 1997, and in December 
2003 and February 2004.  There is no reasonable possibility 
further assistance might substantiate the claim.   See 
38 U.S.C.A. § 5103A(2) (West 2002); 38 C.F.R. § 3.159(d) 
(2003).  

On appellate review, there are no areas in which further 
development is needed.  

II.  Analysis

The claimant seeks to establish service connection for a back 
disorder secondary to service-connected left hip disability.  
Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  With chronic disease 
shown as such in service or within the presumptive period so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  A veteran 
who has 90 days or more of wartime service may be entitled to 
presumptive service connection of a chronic disease - 
including arthritis - that becomes manifest to a degree of 10 
percent or more within one year from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.307 (2003).  

In order to establish service connection, either the evidence 
must show affirmatively that such a disease or injury was 
incurred in or aggravated by service, or statutory 
presumptions may be applied.  There must be medical evidence 
of a current disability, medical or lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The appellant argues he has a back disorder that is related 
to his service-connected left hip disability.  Service 
connection on a secondary basis is warranted when it is 
demonstrated that a disorder is proximately due to or the 
result of a disorder of service origin.  38 C.F.R. § 3.310 
(2003).  To establish service connection on a secondary basis 
for a disorder clearly separate from the service-connected 
disorder, there must be present medical evidence to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  When aggravation of a nonservice-connected condition 
is proximately due to or the result of a service-connected 
condition, the claimant shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The initial element of this claim of service connection for a 
back disorder secondary to the already service-connected left 
hip disability requires medical evidence of a current back 
disorder.  The service medical records are silent as to any 
complaints or findings of such disorder.  A series of post-
service medical records discuss the appellant's complaints of 
back pain.  For example, VA clinical records in January 1995, 
more than six years after the appellant separated from 
service, indicated the appellant complained of low back pain 
and tenderness.  An examiner noted an assessment of left hip 
pain and probable mild lumbar myofascial strain secondary to 
the hip pain.  VA clinical records in April 1995 noted that 
the appellant complained of left hip pain radiating down the 
left leg.  The assessment was rule out sciatica.  VA clinical 
records in October 1995 revealed the appellant's complaints 
of burning radiation down his left lower extremity; also 
noted was a recent failed lumbar sympathetic block.  
VA clinical records in November 1995 and January 1996 
provided an assessment of chronic neuropathic pain associated 
with the left hip.  VA examinations in March and June 1997 
diagnosed history of left hip trauma with aggravated left 
trochanteric bursitis, and neuropathic pain syndrome of the 
left hip.  There was no indication of complaints of back 
pain, and no clinical findings regarding a back disorder.  

These findings were inconclusive as to the presence of a 
current back disorder, and so the Board in its July 2003 
Remand ordered a VA examination to assess the nature of any 
current back disorder.  The resulting VA examination, in 
December 2003, indicated that the appellant did not have a 
back disorder.  The examiner opined that the pain surrounding 
the left hip disability, which extended slightly into the 
lumbar region, "is exactly that - hip pain - it is not a 
back condition.  There is no evidence spinal pathology on x-
ray imaging."  The examiner went on to note that lumbar 
motion was normal, and that there were no radicular sensory 
changes, motor weakness, or focal reflex pathology.  The 
examiner reiterated this opinion in a February 2004 addendum 
to the examination report.  

For the appellant to prevail in establishing service 
connection for a back disorder, whether on a direct basis or 
as secondary to another service-connected disorder, the 
record must include medical evidence of a current back 
disorder.  Pond, 12 Vet. App. at 346; Jones, 7 Vet. App. at 
137.  The VA examination of December 2003, with its February 
2004 addendum, conclusively shows that the appellant does not 
have a current back disorder.  Instead, it appears the 
symptoms and complaints discussed in the record are part of 
the already service-connected left hip disorder, and are 
properly evaluated as part of that disability.  In light of 
the evidence of record and based on this analysis, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a back disorder secondary to the service-
connected left hip disability.  


ORDER

Service connection for a back disorder secondary to the 
service-connected left hip disability is denied.  


REMAND

In July 2003, the Board remanded the case for VA examinations 
to address the severity of the left hip disability.  
Examinations were conducted in December 2003.  Unfortunately, 
the report of the examinations failed to specify the range of 
motion of the left hip.  These measurements are critical to 
the evaluation of the claim, for the applicable diagnostic 
criteria - at 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 
5253 (2003) - require such measurements.  As measurement of 
the range of motion requires the appellant's presence at the 
examination, this matter is REMANDED to the RO for the 
following:  

1.  Schedule the appellant for a VA 
examination to ascertain the severity of 
the service-connected left hip disorder.  
Ask the examiner to identify the nature 
of the left hip disorder, and to discuss 
all impairment resulting therefrom, to 
include limitation of motion, functional 
impairment, and any radiculopathy 
present.  Ask the examiner to opine as to 
the effect on the appellant's 
employability of the left hip disorder.  
Send the claims folder to the examiners 
for review.  The examiner is to indicate 
on the examination report review of the 
claims folder.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claim for an 
increased evaluation of the left hip 
disability and the claim of TDIU.  If any 
benefit sought on appeal remains denied, 
the appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matters herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



